Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/685,909 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (U.S. Patent No. 10,956,822), and in view of Taylor et al (U.S. Patent No. 10,528,916).

As per claim 1, Kern discloses a system comprising: a database system implemented using a server system, the database system configurable to cause: 
comparing the generated question with a first plurality of questions within a question-answer repository such that a first plurality of similarity scores are generated, each of the first plurality of similarity scores representing a similarity between the generated question and a corresponding one of the first plurality of questions (Col 1 lines 54-62, Col 5 lines 4-12 similarity scores are calculated between the question and stored questions in the knowledgebase); 
determining whether the generated question is semantically distinct from the first plurality of questions based, at least in part, on the similarity scores (Col 5 lines 4-12 and col 6 lines 43-67); and 

Kern does not explicitly disclose generating a question using a set of documents stored in at least one data source; adding the generated question to the question-answer repository based, at least in part, on having determined that the generated question is semantically distinct from the first plurality of questions. 
However, Taylor discloses generating a question using a set of documents stored in at least one data source; adding the generated question to the question-answer repository based, at least in part, on having determined that the generated question is semantically distinct from the first plurality of questions (Col 25 lines 53-62).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Taylor into the teachings of Kern in order to improve the system (col 4 lines 30-31). As per claim 3, Taylor discloses the system as recited in claim 1, the database system further configurable to cause: training a question generation model using a set of question generation training 
comparing the user question with a second plurality of questions within the question-answer repository such that a second plurality of similarity scores are generated, each of the second plurality of similarity scores representing a similarity between the user question and a corresponding one of the second plurality of questions (Col 1 lines 54-62, Col 5 lines 4-12 similarity scores are calculated between the question and stored questions in the knowledgebase); 
determining whether the generated question is semantically distinct from the first plurality of questions based, at least in part, on the similarity scores (Col 5 lines 4-12 and col 6 lines 43-67); and 

Kern does not explicitly disclose generating a question using a set of documents stored in at least one data source; adding the generated question to the question-answer repository based, at least in part, on having determined that the generated question is semantically distinct from the first plurality of questions. 
However, Taylor discloses generating a question using a set of documents stored in at least one data source; adding the generated question to the question-answer repository based, at least in part, on having determined that the generated question is semantically distinct from the first plurality of questions (Col 25 lines 53-62).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Taylor into the teachings of Kern 
Kern does not explicitly disclose training a similarity function using a set of similarity training data.
However, Taylor discloses training a similarity function using a set of similarity training data (Col 7 lines 56-69 col 8 lines 1-19).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Taylor into the teachings of Kern in order to improve the system (col 4 lines 30-31).As per claim 6, Kern discloses the system as recited in claim 1, the database system further configurable to cause: obtaining an answer to the question; and updating the question-answer repository to include the answer such that the answer is associated with the question (Col 25 lines 12-35). As per claim 7, Kern discloses the system as recited in claim 6, wherein obtaining an answer to the question comprises: obtaining an indication of the answer from a client device; wherein updating the question-answer repository to include the answer is performed responsive to obtaining the indication of the answer from the client device (Col 25 lines 12-35). 
comparing the generated question with a first plurality of questions within a question-answer repository such that a first plurality of similarity scores are generated, each of the first plurality of similarity scores representing a similarity between the generated question and a corresponding one of the first plurality of questions (Col 1 lines 54-62, Col 5 lines 4-12 similarity scores are calculated between the question and stored questions in the knowledgebase);
determining whether the generated question is semantically distinct from the first plurality of questions based, at least in part, on the similarity scores (Col 5 lines 4-12 and col 6 lines 43-67).
Kern does not explicitly disclose generating a question using a set of documents stored in at least one data source; adding the generated question to the question-answer repository based, at least in part, on having determined that the generated question is semantically distinct from the first plurality of questions. 
However, Taylor discloses generating a question using a set of documents stored in at least one data source; adding the generated question to the question-answer repository based, at least in part, on having determined that the generated question is semantically distinct from the first plurality of questions (Col 25 lines 53-62).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Taylor into the teachings of Kern in order to improve the system (col 4 lines 30-31).
comparing the user question with a second plurality of questions within the question-answer repository such that a second plurality of similarity scores are generated, each of the second plurality of similarity scores representing a similarity between the user question and a corresponding one of the second plurality of questions (Col 1 lines 54-62, Col 5 lines 4-12 similarity scores are calculated between the question and stored questions in the knowledgebase);
determining whether the generated question is semantically distinct from the second plurality of questions based, at least in part, on the second plurality of similarity scores (Col 5 lines 4-12 and col 6 lines 43-67); and 

Kern does not explicitly disclose generating a question using a set of documents stored in at least one data source; adding the generated question to the question-answer repository based, at least in part, on having determined that the generated question is semantically distinct from the first plurality of questions. 
However, Taylor discloses generating a question using a set of documents stored in at least one data source; adding the generated question to the question-answer repository based, at least in part, on having determined that the generated question is semantically distinct from the first plurality of questions (Col 25 lines 53-62).

Kern does not explicitly disclose training a similarity function using a set of similarity training data.
However, Taylor discloses training a similarity function using a set of similarity training data (Col 7 lines 56-69 col 8 lines 1-19).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Taylor into the teachings of Kern in order to improve the system (col 4 lines 30-31).As per claim 14, Taylor discloses the method as recited in claim 9, further comprising: obtaining an answer to the question; and updating the question-answer repository to include the answer such that the answer is associated with the question (Col 25 lines 12-35). As per claim 15. A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising computer-readable instructions configurable to cause: 

determining whether the generated question is semantically distinct from the first plurality of questions based, at least in part, on the similarity scores (Col 5 lines 4-12 and col 6 lines 43-67).

Kern does not explicitly disclose generating a question using a set of documents stored in at least one data source; adding the generated question to the question-answer repository based, at least in part, on having determined that the generated question is semantically distinct from the first plurality of questions. 
However, Taylor discloses generating a question using a set of documents stored in at least one data source; adding the generated question to the question-answer repository based, at least in part, on having determined that the generated question is semantically distinct from the first plurality of questions (Col 25 lines 53-62).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Taylor into the teachings of Kern in order to improve the system (col 4 lines 30-31). As per claim 17, Taylor discloses the computer program product as recited in claim 15, the program code further comprising computer-readable instructions configurable to cause: training a question generation model using a set of question generation training data; wherein generating the question is performed using the question generation model (Col 7 lines 56-67 through col 8 lines 1-19).
obtaining a user question received from a client device (Figure 4 element 410 receive question);
comparing the user question with a second plurality of questions within the question-answer repository such that a second plurality of similarity scores are generated, each of the second plurality of similarity scores representing a similarity between the user question and a corresponding one of the second plurality of questions (Col 1 lines 54-62, Col 5 lines 4-12 similarity scores are calculated between the question and stored questions in the knowledgebase);
determining whether the generated question is semantically distinct from the second plurality of questions based, at least in part, on the second plurality of similarity scores (Col 5 lines 4-12 and col 6 lines 43-67).
Kern does not explicitly disclose adding the user question to the question-answer repository based, at least in part, on a result of determining whether the user question is semantically distinct from the second plurality of questions. 
However, Taylor discloses adding the user question to the question-answer repository based, at least in part, on a result of determining whether the user question is semantically distinct from the second plurality of questions (Col 25 lines 53-62).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Taylor into the teachings of Kern in order to improve the system (col 4 lines 30-31).As per claim 19,Kern discloses the computer program product as recited in claim 18, the program code further comprising computer-readable instructions configurable to cause: wherein comparing the 
Kern does not explicitly disclose training a similarity function using a set of similarity training data.
However, Taylor discloses training a similarity function using a set of similarity training data (Col 7 lines 56-69 col 8 lines 1-19).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Taylor into the teachings of Kern in order to improve the system (col 4 lines 30-31).As per claim 20, Kern discloses the computer program product as recited in claim 15, the program code further comprising computer-readable instructions configurable to cause: obtaining an answer to the question; and updating the question-answer repository to include the answer such that the answer is associated with the question (Col 25 lines 12-35).



Claims 2, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al, and Taylor et al, and further in view of Beamon et al (U.S. Pub No. 2014/0297571 A1).
As per claim 2, Kern and Taylor do not explicitly disclose the system as recited in claim 1, the database system further configurable to cause: parsing the set of documents to extract one or more text segments; wherein generating the question is performed using the extracted text segments.

It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Beamon into the teachings of Kern as modified by Taylor in order to improve the question and answering system (par [0027]).
As per claim 10, Kern and Taylor do not explicitly disclose the method as recited in claim 9, further comprising: parsing the set of documents to extract one or more text segments; wherein generating the question is performed using the extracted text segments.
However, Beamon discloses parsing the set of documents to extract one or more text segments; wherein generating the question is performed using the extracted text segments (par [0050, 0057]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Beamon into the teachings of Kern as modified by Taylor in order to improve the question and answering system (par [0027]).
As per claim 16, Kern and Taylor do not explicitly disclose the computer program product as recited in claim 15, the program code further comprising computer-readable instructions configurable to cause: parsing the set of documents to extract one or more text segments; wherein generating the question is performed using the extracted text segments.
However, Beamon discloses parsing the set of documents to extract one or more text segments; wherein generating the question is performed using the extracted text segments (par [0050, 0057]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Beamon into the teachings of Kern as modified by Taylor in order to improve the question and answering system (par [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 26, 2022
/THU N NGUYEN/Examiner, Art Unit 2154